DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated May 13, 2020.
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/886,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see comparison chart below:
Claims
Instant Application
Claims
Reference 16886999
1
A transaction-enabling system, comprising: an energy and compute facility comprising: at least one of a compute task or a compute resource; and at least one of an energy source or an energy utilization requirement; and a controller, comprising: a facility model circuit structured to operate a digital twin for the facility; a facility description circuit structured to interpret a set of parameters from the digital twin for the facility; and a facility configuration circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to adjust a facility configuration based on the set of parameters from the digital twin for the energy and compute facility and by performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market.  
1
A transaction-enabling system, comprising: an energy and compute facility comprising: at least one of an energy source or an energy utilization requirement; and a controller, comprising: a facility model circuit structured to operate a digital twin for the facility; a facility description circuit structured to interpret a set of parameters from the digital twin for the facility; and a facility configuration circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to adjust a facility configuration based on the set of parameters from the digital twin based at least in part on the energy source or the energy utilization requirement and an energy spot market.
2
The transaction-enabling system of claim 1, wherein the adaptive learning system comprises at least one of a machine learning system and an artificial intelligence (AI) system.  
2
The system of claim 1, wherein the adaptive learning system comprises at least one of a machine learning system and an artificial intelligence (AI) system.
3
The transaction-enabling system of claim 1, wherein adjusting the facility configuration further comprises at least one operation selected from the operations consisting of: performing a purchase or sale transaction on one of an energy spot market or an energy forward market; or performing a purchase or sale transaction on one of a compute resource spot market or a compute resource forward market.  
12
 The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on an energy spot market.
4
The transaction-enabling system of claim 1, wherein the energy and compute facility further comprises a networking task.  
5
The system of claim 1, wherein the energy and compute facility further comprises a networking task.
5
The system of claim 4, wherein adjusting the facility configuration further comprises performing a transaction-enabling purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market.  
6
The system of claim 5, wherein adjusting the facility configuration further comprises performing a transaction-enabling purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market.
6
The transaction-enabling system of claim 4, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market.  
13
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market.
7
The transaction-enabling system of claim 1, further comprising: wherein the facility description circuit is further structured to interpret detected conditions, wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; or an external condition related to an output of the facility; and wherein the facility model circuit is further structured to update the digital twin for the facility in response to the detected conditions.  
16
The method of claim 11, further comprising: interpreting detected conditions relative to the facility, wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; and an external condition related to an output of the facility; and operating the adaptive learning system, thereby updating the digital twin for the facility in response to the detected conditions.
8
The transaction-enabling system of claim 1, further comprising an associated regenerative energy facility, and an energy requirement for at least one of a compute task, a networking task, or an energy consumption task.  
17
The method of claim 11, further comprising operating an associated regenerative energy facility having an energy requirement for at least one of a compute task, a networking task, or an energy consumption task.
9
The transaction-enabling system of claim 8, wherein the controller further comprises: an energy requirement circuit structured to determine an amount of energy for the associated regenerative energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task.  
18
The method of claim 17, further comprising determining an amount of energy for the associated regenerative energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task.
10
The transaction-enabling system of claim 9, further comprising an energy distribution circuit structured to adaptively improve an energy delivery of energy produced by the associated regenerative energy facility between the at least one of the compute task, the networking task, or the energy consumption task.  
19
 The method of claim 18, further comprising adaptively improving an energy delivery of energy produced by the associated regenerative energy facility between the at least one of the compute task, the networking task, or the energy consumption task.
11
A method, comprising: operating a model comprising a digital twin for a facility; interpreting a set of parameters from the digital twin for the facility; and operating an adaptive learning system, thereby adjusting a facility configuration based on the set of parameters from the digital twin for the facility, wherein adjusting the facility configuration comprises performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market.  
1
A transaction-enabling system, comprising: an energy and compute facility comprising: at least one of an energy source or an energy utilization requirement; and a controller, comprising: a facility model circuit structured to operate a digital twin for the facility; a facility description circuit structured to interpret a set of parameters from the digital twin for the facility; and a facility configuration circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to adjust a facility configuration based on the set of parameters from the digital twin based at least in part on the energy source or the energy utilization requirement and an energy spot market.
12
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of an energy spot market or an energy forward market.  
3
The system of claim 1, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on the energy spot market.
13
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market.  
13
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market.
14
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a compute resource spot market or a compute resource forward market.  
14
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a compute resource spot market or a compute resource forward market.
15
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market.  
15
The method of claim 11, wherein adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market.
16
The method of claim 11, further comprising: interpreting detected conditions relative to the facility, wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; and an external condition related to an output of the facility; and operating the adaptive learning system, thereby updating the digital twin for the facility in response to the detected conditions.  
16
 The method of claim 11, further comprising: interpreting detected conditions relative to the facility, wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; and an external condition related to an output of the facility; and operating the adaptive learning system, thereby updating the digital twin for the facility in response to the detected conditions.
17
The method of claim 11, further comprising operating an associated regenerative energy facility having an energy requirement for at least one of a compute task, a networking task, or an energy consumption task.  
17
The method of claim 11, further comprising operating an associated regenerative energy facility having an energy requirement for at least one of a compute task, a networking task, or an energy consumption task.
18
The method of claim 17, further comprising determining an amount of energy for the associated regenerative energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task.  
18
The method of claim 17, further comprising determining an amount of energy for the associated regenerative energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task.
19
The method of claim 18, further comprising adaptively improving an energy delivery of energy produced by the associated regenerative energy facility between the at least one of the compute task, the networking task, or the energy consumption task.  
19
The method of claim 18, further comprising adaptively improving an energy delivery of energy produced by the associated regenerative energy facility between the at least one of the compute task, the networking task, or the energy consumption task.
20
The method of claim 11, wherein the adaptive learning system comprises at least one of a machine learning system and an artificial
20
The method of claim 11, wherein the adaptive learning system comprises at least one of a machine learning system and an artificial intelligence (AI) system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
	Step 1: 
	Per Applicant's claims, 
Claims 1-10 are a system, which is a machine.
Claims 11-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
Step 2A, Prong One: 
The abstract idea of claim(s) 1 is defined as:
an energy utilization requirement; and a twin for the facility; interpret a set of parameters from the … twin for the facility; and to adjust a facility configuration based on the set of parameters from the … twin for the energy and compute facility and by performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market.
The abstract idea of claim 11 is defined as:
A method, comprising: operating a model comprising a … twin for a facility; interpreting a set of parameters from the … twin for the facility; thereby adjusting a facility configuration based on the set of parameters from the … twin for the facility, wherein adjusting the facility configuration comprises performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market.
The abstract idea steps recited in claims 1 and 11 are those which could be performed mentally, including with pen and paper, or are a certain method of organizing human activity.  
	In claims 1 and 11, one could perform the steps mentally as follows.  First, a "twin" is interpreted under BRI as a model of a facility, because Applicant's claims are for a "digital twin" hence a computer model.  Digital twin is equivalent to computer model.  But here, mentally, mental steps are not "digital."  So, one could mentally interpret a set of parameters by observation of parameters, then adjust a facility configuration based on the parameters by performing a transaction by writing the transaction on paper on a market, like a buy or sell order.  
	Likewise, the same steps represent a certain method of organizing human activity because one could make purchases based on a model to which one adjusts a configuration.  This is a commercial interaction which is a certain method of organizing human activity.
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 11  above, mentally, which makes it a mental process, or a commercial interaction, as a certain method of organizing human activity.
Step 2A Prong Two: 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  
These are the additional elements
Of Claim1:
A transaction-enabling system, comprising
an energy and compute facility comprising
at least one of a compute task or a compute resource
and at least one of an energy source
a controller, comprising: a facility model circuit
operate a digital twin
a facility description circuit
an adaptive learning system, wherein the adaptive learning system 
Of claim 11:
A digital twin
Operating an adaptive learning system
These elements are merely instructions to apply the abstract idea to a computer because the transaction enabling system; compute task/compute resource; energy source (electricity); controller comprising circuits and a digital twin (a computer model), are elements of a generic computer that is being applied to an abstract idea.  The adaptive learning system is being applied as well, as there are no specific steps and the system is recited at a high level of generality.
The energy and compute facility is a field of use limitation because Applicant is applying the abstract idea to a field of use.  
Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, or are field of use limitations, and therefore the claims are directed to an abstract idea.  
Step 2B 
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery or field of use limitations.  These elements in combination describe no more than applied computer applications, generic computers, and a field of use limitation that the abstract idea is to be used in an energy and compute facility.  Therefore Applicant has not recited significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2 and 20 recite that the adaptive learning system is AI or machine learning but this is merely applied AI or machine learning and therefore the analysis is the same as the independent claims.
	Claims 3, 5, 6, 12, 13, 14, and 15, recite further spot or forward market limitations which further define the abstract idea of making a transaction, either a mental process or a certain method of organizing human activity.  
	Claims 4, 7, 8, 9, 10, and 16-19 further defines the tasks which are field of use limitations because they limit the abstract idea to a field of networking tasks, using regenerative energy, energy delivery, or the other similar scope limitations of tasks or energy related limitations.  Therefore, these claims are not a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickfield et al., US PGPUB 2008/0177423 A1 ("Brickfield") in view of Muenz US PGPUB 2021/0118067 A1 (Muenz), further in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof").
Per claims 1 and 11, which are similar in scope, Brickfield teaches A transaction-enabling system, comprising: an energy and compute facility comprising: at least one of a compute task or a compute resource in par 0102: " Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. " (per claim 11) Brickfield teaches a method in claims 21-23.  
Brickfield then teaches and at least one of an energy source or an energy utilization requirement par 080 which teaches energy utilization: "For example, an air conditioning energy user and a multi-elevator energy user will be programmed to consider different factors for evaluating whether each can use less energy. An air conditioning energy user may be programmed to consider outside temperature and time of day and other factors, while a multi-elevator energy user may consider time of day and not be programmed to consider outside temperature. The multi-elevator energy user may place much different emphasis on time-of-day than the air conditioning energy user. For example, because shutting down elevators at certain high-traffic times of day may achieve an energy savings but be unacceptable from a building management viewpoint, the elevator energy user's formulation of an energy curtailment possibility response may heavily depend on the time of day."
Brickfield then teaches a facility description circuit structured to interpret a set of parameters; in par 079: " With reference to FIG. 1, the electronic-acting upon 120 a detected adverse energy event may be any response or adjustment that reduces energy cost and/or energy usage, most preferably an energy cost reduction and energy usage reduction approach with minimal impact on occupant comfort and normal operations. An exemplary electronic response 120 to a detected adverse energy event may be seen with respect to FIG. 2, in which the energy management system provides electronic receipt of data from a plurality of energy users (200). The received data is electronically processed (210) vis-a-vis whether an adverse energy event (such as approach of a new peak) may exist, and when an adverse energy event is detected, the system electronically requests energy curtailment possibilities (220) from some or all of the plurality of energy users. Energy curtailment possibilities from energy users are electronically received (230), and received energy curtailment possibilities are automatically processed (240)."  The set of parameters is the plurality of energy users.  
Brickfield then teaches and a facility configuration circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to adjust a facility configuration based on the set of parameters for the energy and compute facility in par 087: " For example, the neural network may learn that if the temperature setting of an air conditioning unit is bumped by 2 degrees, that a certain drop in kW consumption results. The neural network may learn that if kW consumption is dropped by 3 kW, a certain temperature effect is observed. The neural network may learn that if a certain event or device setting adjustment occurs, the time elapsed before an OSHA level is reached is a certain amount. These are only a few examples of reasoning by the neural network. " and in par 090: "Higher-level control agents run on the portfolio or building level, controlling many devices (via their control agents). Based on user-set goals and environmental input (such as price of energy, temperature, occupancy, etc.), the higher level agents devise a strategy to achieve the user-set goals and accomplish the user-set goals by controlling the device agents. Higher-level agents reason via artificial intelligence to find a suitable balance between two or more goals, such as between savings and comfort."
Brickfield does not teach and a controller, comprising: a facility model circuit structured to operate a digital twin for the facility; parameters from the digital twin for the facility; on the set of parameters from the digital twin
Muenz teaches digital twins for an energy control system.  See abstract.  
Muenz teaches and a controller, comprising: a facility model circuit structured to operate a digital twin for the facility in par 015: "In particular, the present techniques compute configuration and parameterization information for each of a plurality of components in a power system using “digital twins” received from each of the components. A digital twin is a digital replica or representation of physical assets, processes, and systems. For example, a digital twin can include controller structures and tunable parameters for an element of a component of the power system. Digital twins can also include cost functions and constraints for certain elements (e.g., battery capacity), load profiles, and state-of-health of a component."  
Muenz then teaches parameters from the digital twin for the facility; on the set of parameters from the digital twin par 0019: " Example embodiments of the disclosure provide an energy control system configured to control a power system and its components by computing configuration and parameterization information based on digital twins received from the components."  
It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield with the parameters and digital twin teachings of Muenz because Muenz teaches that "[e]ngineering and commissioning of power systems can be a time consuming, manual task, which includes configuration and parameterization of energy control systems that manage and control the various electronic components of power systems. The present techniques address this problem by providing automatic self-configuration and self-parameterization of energy control systems."  See par 014.  Muenz's teaching would save time and automate a manual task which would, in combination with Brickfield, make the energy parametrization and analysis more efficient.  
Brickfield does not teach and by performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market.
Lof teaches a system to enhance the value of wind power.  See abstract. 
Lof teaches and by performing a purchase or sale transaction on at least one of an energy credit spot market or an energy credit forward market par 0075: "By providing units of power that are available for sale, including the statistical likelihood of the reliability of providing that power, market participants in a renewable power exchange 507 may purchase the units of power from wind farm as a forward option. Market participants may include other wind farm operators such as the third party wind farm 517 who seek to increase the likelihood of delivering power for their respective contractual obligations by accumulating more power product resources."  See also par 019: " Balance providers and other participants can trade in electricity in order to plan their physical balances right up until just before delivery hour. By physical balance, it is meant that the production and purchasing are in balance with consumption and sale. Trading can take place on the spot market of the power exchange Nord Pool, which closes at noon the day before delivery."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, in combination with the digital twin teachings of Muenz, with the spot and forward market teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
	Per claims 2 and 20, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 1 and 11, above.  
	Brickfield further teaches wherein the adaptive learning system comprises at least one of a machine learning system and an artificial intelligence (AI) system in pars 0192-0193: "Intelligent agents are provided according to the invention. The Intelligent agents continually learn. A "modeling neural net" is connected to each device controlled. This net has one job: learn all there is to know about this device. All parameters of this device are followed by the neural net. Minute changes in operating characteristics, due to wear and tear, aging, weather, new parameter constellations etc. are immediately picked up and become part of the "model" that the agents have of this device.  For an air conditioner, for example, the neural network knows how much power it consumes at a certain temperature setting at a certain outside temperature with a certain occupancy of the building. The net also knows this connection from other perspectives, it knows at which temperature setting, for a given occupancy and outside temperature what the power consumption would be."
	Per claims 3 and 12, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 1 and 11, above.  
	Brickfield does not teach wherein adjusting the facility configuration further comprises at least one operation selected from the operations consisting of: performing a purchase or sale transaction on one of an energy spot market or an energy forward market; or performing a purchase or sale transaction on one of a compute resource spot market or a compute resource forward market.
	Lof teaches wherein adjusting the facility configuration further comprises at least one operation selected from the operations consisting of: performing a purchase or sale transaction on one of an energy spot market or an energy forward market; or performing a purchase or sale transaction on one of a compute resource spot market or a compute resource forward market in par 0173: "However, if the response to the inquiry in step S2623 is affirmative, the process proceeds to step S2617 where the unit of wind turbine generated electric power is resold as a "guaranteed" power unit. The "guaranteed" power unit is a hybrid unit of power that at least includes wind generated electric power that if is insufficient at the time of delivery, is supplemented with a contractual obligation for energy to be supplied from another power production facility. The process then proceeds to step S2619 where the required unit of power is delivered at a designated time before the process ends."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, in combination with the digital twin teachings of Muenz, with the purchase on the market teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
	Per claim 4, Brickfield, Muenz, and Lof teach the limitations of claim 1, above.  
Brickfield further teaches wherein the energy and compute facility further comprises a networking task in par 0097: "Each respective building 10, 10A, 10B has associated therewith respective meters 12, 12A, 12B. A preferred embodiment is discussed in which a building such as building 10 has multiple meters 12, but it is possible for a building to have only one meter. As a meter may mentioned any metering device that measures energy-relevant information, such as air temperature, air quality, humidity, etc. Meters 12, 12A, 12B and devices 11, 11A, 11B are connected through a building management system or energy management system (such as an existing building management system) and a network 15 (such as the Internet) to at least one intelligent agent, most preferably to a system including intelligent agents."
	Per claims 7 and 16, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 1 and 11, above.  
Brickfield further teaches wherein the facility description circuit is further structured to interpret detected conditions, in par 026: " The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption (such as current weather conditions at and/or approaching an energy-user; occupancy levels of a facility served by an energy-user; market price of energy; weather forecasts; market price forecasts; air quality; air quality forecasts; lighting quality; lighting quality forecasts; plug load patterns; plug load pattern forecasts; etc.). "
	Brickfield, here, further teaches wherein the detected conditions comprise at least one condition selected from the conditions consisting of: an input resource for the facility; a facility resource; an output parameter for the facility; or an external condition related to an output of the facility; in par 026 because the weather conditions are an external condition.  Also the market price forecasts are another input resource.  
	Brickfield doesn't teach wherein the facility model circuit is further structured to update the digital twin for the facility in response to the detected conditions.
	Muenz teaches wherein the facility model circuit is further structured to update the digital twin for the facility in response to the detected conditions in par 051 where the operation is the "digital twin" and it is being optimized during operation.  See par 051: "The method 200 can be executed repeatedly online in parallel to the operation described in FIG. 1A. Accordingly, the method 200 can adapt and optimize the energy control system during operation. This adaptation can be useful if some components 110 are not operational (e.g., undergoing maintenance, decommissioned, or faulty) or if new components are added to the system."
It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield with the updating digital twin teachings of Muenz because Muenz teaches that "[e]ngineering and commissioning of power systems can be a time consuming, manual task, which includes configuration and parameterization of energy control systems that manage and control the various electronic components of power systems. The present techniques address this problem by providing automatic self-configuration and self-parameterization of energy control systems."  See par 014.  Muenz's teaching would save time and automate a manual task which would, in combination with Brickfield, make the energy parametrization and analysis more efficient.  
	Per claims 8 and 17, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 1 and 11, above.  
	Brickfield further teaches an energy requirement for at least one of a compute task, a networking task, or an energy consumption task 
	Brickfield does not teach comprising an associated regenerative energy facility.
	Lof teaches comprising an associated regenerative energy facility in par 076: "The distribution generation 1, includes one or a plurality of different types of renewable energy sources. These renewable energy sources include wind, solar and possibly even hydroelectric sources. Since a plurality of different generators are used, the generators connect to a collection in transmission grid that collects the power (which in this embodiment is an HVDC link, which in turn connects to a substation that includes a co-active converter)."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, in combination with the digital twin teachings of Muenz, with regenerative energy teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
	Per claims 9 and 18, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 8 and 17, above.  
Brickfield further teaches an energy requirement circuit structured to determine an amount of energy for the associated … energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task in par 0102: " Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. "
9. The transaction-enabling system of claim 8, wherein the controller further comprises: an energy requirement circuit structured to determine an amount of energy for the associated regenerative energy facility to service the at least one of the compute task, the networking task, or the energy consumption task in response to the energy requirement for the at least one of the compute task, the networking task, or the energy consumption task.
	See also par 088: "Examples of what may be learned about an associated device by a modeling agent include, e.g., energy consumption (kW), temperature, degradation time, fan speed, vane position, etc. A modeling agent preferably continually learns the operating characteristics of the device with which it is associated, thus understanding, for example, the connections between energy consumption (kW) and room temperature for an air conditioner. A forecasting agent predicts energy consumption of the device associated therewith under various conditions, allowing simulation and curtailment decision making. A device control agent takes control of the device."
	Brickfield does not teach regenerative energy.
	Lof teaches regenerative energy in par 076: "The distribution generation 1, includes one or a plurality of different types of renewable energy sources. These renewable energy sources include wind, solar and possibly even hydroelectric sources. 
Since a plurality of different generators are used, the generators connect to a collection in transmission grid that collects the power (which in this embodiment is an HVDC link, which in turn connects to a substation that includes a co-active converter)."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, in combination with the digital twin teachings of Muenz, with regenerative energy teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
	Per claims 10 and 19, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 9 and 18, above.  
	Brickfield further teaches comprising an energy distribution circuit structured to adaptively improve an energy delivery between the at least one of the compute task, the networking task, or the energy consumption task in par 0102: "Thus, certain energy-using devices (such as computer equipment, hospital equipment, etc.) are treated differentially and intelligently so as not to be subjected to energy curtailment in the same manner as other energy-using devices, while other energy-using devices that are otherwise identical but in different buildings may be subjected to different energy curtailment based on time of day and occupancy or the like in the respective buildings. Thus, if building 10 and building 10A are in different time zones but otherwise have a similar set of respective devices 11, 11A, they may be controlled appropriately and in a maximally energy-intelligent manner."  This teaches adaptively improve an energy delivery because it is device and building sensitive.  
	Brickfield does not teach energy produced by the associated regenerative energy facility.
	Lof teaches energy produced by the associated regenerative energy facility in par 076: "The distribution generation 1, includes one or a plurality of different types of renewable energy sources. These renewable energy sources include wind, solar and possibly even hydroelectric sources. Since a plurality of different generators are used, the generators connect to a collection in transmission grid that collects the power (which in this embodiment is an HVDC link, which in turn connects to a substation that includes a co-active converter)."
	It would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to modify the facility adaptive learning and parametrization teaching of Brickfield, in combination with the digital twin teachings of Muenz, with regenerative energy teachings of Lof because Lof teaches in par 018 that risk can be handled better on a forward market while short term needs are handled on a spot market which can happen right before delivery.  See par 019.  This helps to make wind power systems more reliable and useful.  See par 020.  One would be motivated to modify Brickfield and Muenz with Lof because one would want to diversify energy as well as accomplish green energy goals.  Because Lof would aid in this, one would be motivated to combine Brickfield and Muenz with Lof.  
	Claim(s) 5, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brickfield et al., US PGPUB 2008/0177423 A1 ("Brickfield") in view of Muenz US PGPUB 2021/0118067 A1 (Muenz), further in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof"), further in view of Lange, US PGPUB 2002/0147670 A1 ("Lange").
  Per claims 5 and 15, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 4 and 11, above.  Brickfield does not teach adjusting the facility configuration further comprises performing a transaction-enabling purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market..
Lange teaches a system/method for conducting demand based trading.  See abstract.
Lange teaches adjusting the facility configuration further comprises performing a transaction-enabling purchase or sale transaction on at least one of a network bandwidth spot market, or a network bandwidth forward market in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Muenz and Lof, with the bandwidth options (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield, Muenz, and Lof.
	Per claims 6 and 13, which are similar in scope, Brickfield, Muenz, and Lof teach the limitations of claims 4 and 11, above.  Brickfield does not teach adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market.
Lange teaches adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a spectrum spot market or a spectrum forward market in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Muenz and Lof, with the spectrum (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield, Muenz, and Lof.
Per claim 14, Brickfield, Muenz, and Lof teach the limitations of claim 11, above.  Brickfield does not teach adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a compute resource spot market or a compute resource forward market.
Lange teaches adjusting the facility configuration further comprises performing a purchase or sale transaction on at least one of a compute resource spot market or a compute resource forward market in par 0499-0500: "Demand-based markets or auctions can be structured to offer a wide variety of products related to real assets, such as real estate, bandwidth, wireless spectrum capacity, or computer memory. An additional example follows:  Computer Memory: Demand-based markets or auctions can be structured to trade DBAR contingent claims, including, for example, digital options, based on computer memory components. For example, DBAR contingent claims can be based on an underlying event defined as the 64 Mb (8.times.8)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility adjusting teaching of Brickfield, combined with Muenz and Lof, with the computer resource (forward market) teaching of Lange because Lange teaches that dynamic hedging and contingent claim replication in continuous, liquid, and informationally fair markets will reduce the costs and market risk to participants and therefore make the markets more attractive to participants.  See par 030.  Further, in Lange's teaching, market makers would not need to protect themselves as much because market manipulation would be minimized.  See par 0229.  Because this efficiency in the marketplace would prevent losses and facilitate transactions, one would be motivated to modify Brickfield, Muenz, and Lof.
Therefore, claims 1-20 are rejected under 35 USC 103.
Prior Art Made of Record
The following prior art is considered relevant:
Rueda et al., US PGPUB 2007/0179855 A1, System for Optimizing Energy Purchase Decisions
Teaches in pars 032-035 optimizing energy purchases through energy contracts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629